             Case 1:20-cv-00206-RA Document 18 Filed 07/28/20 Page 1 of 1

                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 YOVANNY DOMINGUEZ for himself and                                    DATE FILED: 7-28-20
 on behalf of all other persons similarly
 situated,
                             Plaintiff,                                  20-CV-206 (RA)

                         v.                                                   ORDER

 ANTHOM LLC,
                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On April 17, 2020, Plaintiff filed a letter indicating that he had “been in touch with the

defendant and been discussing settlement.” Dkt. 14. In that letter, Plaintiff also requested until May

29, 2020 to move for a default judgment, which the Court granted. Dkts. 14, 15. As Plaintiff had not

moved for a default judgment against Defendant or filed any other documents with the Court, the

Court ordered Plaintiff to file a status letter no later than July 10, 2020. Dkt. 16. Having not received

any documents from Plaintiff as of July 17, 2020, the Court again ordered Plaintiff to file a status

letter no later than July 24, 2020, and advised that if Plaintiff failed to do so, the Court may dismiss

this action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). As of today’s

date, Plaintiff has not filed a status letter or otherwise indicated any intent to proceed with this action.

If Plaintiff fails to file a status letter by July 31, 2020, the Court will dismiss this action for

failure to prosecute pursuant to Rule 41(b).

         Plaintiff shall provide a copy of this Order to Defendant.

SO ORDERED.

Dated:      July 28, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
